Citation Nr: 0838413	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  02-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for seizures, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for a rash, to include 
as due to an undiagnosed illness.

9.  Entitlement to service connection for an eye disability, 
to include as due to an undiagnosed illness.

10.  Entitlement to service connection for tinnitus, claimed 
as ringing in the ears, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to August 
1998, which included service in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from September 2000 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which denied the benefits 
sought on appeal.

The veteran testified at a May 2003 Board hearing; the 
hearing transcript has been associated with the claims file.  
The Board remanded the case to the RO for further development 
in December 2003.  Development has been completed and the 
case is once again before the Board for review.


FINDINGS OF FACT

1. The veteran is shown by competent medical evidence to have 
PTSD etiologically related to active service.  

2.  Depression was incurred in active service.  

3.  The veteran is shown by competent medical evidence to 
have a chronic right wrist sprain etiologically related to 
active service.  

4.  A back disability is not etiologically related to active 
service.  

5. The veteran does not have seizures etiologically related 
to active service.

6.  Migraine headaches were incurred in service.  

7.  The veteran does not have joint pain etiologically 
related to active service.

8.  A rash is not etiologically related to active service.

9.  An eye disability is not etiologically related to active 
service.

10.  Tinnitus is not etiologically related to active service. 





CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).

2.  Depression was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).

3.  A chronic right wrist sprain was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2008).

4.  A back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

5.  Seizures, to include as due to an undiagnosed illness, 
were not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred or aggravated. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Migraine headaches were incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).

7.  Joint pain, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred or aggravated. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

8. A rash, to include as due to an undiagnosed illness, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred or aggravated. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

9.  A chronic eye disability, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

10.  Tinnitus, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred or aggravated. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In March 2000, October 2001, and March 2004 letters, VA 
informed the veteran of the evidence necessary to 
substantiate her claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  A March 2006 letter provided the veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Fully compliant VCAA notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective VCAA notice in March 
2004 and March 2006.  The RO readjudicated the case in a 
subsequent May 2008 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The veteran's service hospitalization records, VA and private 
treatment records, Board hearing transcript, various lay 
statements, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
her claim, and to respond to VA notices.  Service treatment 
records are unavailable for review.  The RO made repeated 
attempts to obtain the veteran's service medical records, or 
any other available service records.  Only the veteran's 
dental records and hospital records from June 1998 have been 
associated with the file.  National Personnel Records Center 
(NPRC) responses indicate there are no other service medical 
records on file for the veteran.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  PTSD 

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2008).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure. Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.) 

The veteran's Form DD 214 and service personnel records show 
that the veteran served as a light wheeled vehicle mechanic 
from June 1968 to June 1969, which included service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  She received the Southwest Asia Service Medal with 
three bronze service stars among other awards and 
decorations.  The veteran's DD 214 does not confirm that she 
was engaged in combat with the enemy; thus, the record must 
contain service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389, 394 (1996).

The veteran reported that in February 1991, while packing 
supplies in a trailer, there was an explosion outside and the 
trailer was shaking.  She stated that when she looked 
outside, there was nothing but smoke.  She indicated that 
afterward, as they traveled north, she saw injured children 
begging for food.  The veteran also testified during her May 
2003 Board hearing, that while in service, she was sexually 
harassed by an officer.  She stated that she was hospitalized 
for stress on two occasions and was treated with medication.  

Information from the U.S. Army and Joint Services Records 
Research Center (JSRRC) does not verify the veteran's 
reported stressors.  The unit's 1990-1991 After Action Report 
showed that the veteran's company did not lose a single 
vehicle, and the history did not document any incidents of a 
Scud missile exploding in an area that was very close to the 
unit.  However, the JSRRC noted that it was possible that 
during one of the unit's convoys, they may have passed 
through an area that sustained a Scud missile attack.  

Hospital records dated in June 1998 show that the veteran was 
hospitalized for one week while in service with a diagnosis 
of major depressive disorder.  A noted stressor was ongoing 
investigations for fraternization.  

VA treatment records reflect a current diagnosis of PTSD.  
The veteran has been seen at VA for psychiatric treatment 
since 2000.  VA treatment notes dated in July 2000 show that 
the veteran was hospitalized twice in service.  She was 
hospitalized for three days while in Saudi Arabia.  The 
veteran reported that she became enraged after being told by 
her sergeant that she had to wait to take a shower, and 
threatened to kill him with her automatic weapon.  She 
reported that she fell in love with a recruit, but because 
the veteran was a drill sergeant, she was accused of 
fraternizing.  The veteran reported that she was depressed 
and suicidal and was hospitalized for one week.  An October 
2002 VA mental health note shows that the veteran reported 
being molested in service by a sergeant who fondled her under 
the guise of giving her a massage.  She stated that she had 
never reported this incident.

In an August 2002 letter, Dr. K.J.O., a licensed clinical 
psychologist, stated that the veteran was in a November 2001 
automobile accident which triggered a PTSD reaction.  Dr. 
K.J.O. stated that the veteran suffered flashbacks to scenes 
which occurred during her tours of duty.  

An April 2007 VA examination shows that the claims file was 
reviewed.  The veteran reported in-service stressors of 
witnessing injured and dead soldiers.  She also reported 
being sexually assaulted in service.  A mental status 
examination was completed.  The veteran was diagnosed with 
PTSD with depression.  The examiner opined that the veteran's 
military experience and sexual assault were the causes of her 
PTSD, noting that the veteran received inpatient psychiatric 
treatment in service and outpatient treatment since 
discharge.  

The Board finds that service connection for PTSD is 
warranted.  VA treatment records show that the veteran has 
current diagnoses of PTSD with depression.  The veteran has 
reported two in-service PTSD stressors.  Although her 
reported combat-related stressor has not been verified by 
JSRRC research, the JSRRC noted that it was possible that 
during one of the unit's convoys, they may have passed 
through an area that sustained a Scud missile attack.  
Service hospital records show that the veteran received 
psychiatric treatment in service for major depressive 
disorder.  The veteran also reported an incident of sexual 
assault in post-service psychiatric treatment records.  
Finally, the April 2007 VA examiner opined, based on a review 
of the claims file and examination of the veteran, PTSD with 
depression is related to the veteran's military experience 
and sexual assault.  The examiner reasoned that the veteran 
had received in-patient psychiatric treatment in service and 
outpatient treatment since discharge.  The examiner's 
findings are supported by evidence of record.  Evidence of 
record shows that the veteran was discharged in August 1998, 
shortly after her in-service hospitalization.  VA treatment 
records show that the veteran continued to receive 
psychiatric treatment for PTSD and depression since 2000.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that service connection for PTSD is 
warranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7 (2008).   

2.  Depression

Hospital records dated in June 1998 show that the veteran was 
hospitalized for one week while in service with a diagnosis 
of major depressive disorder.  It was noted that the veteran 
was under ongoing investigations for possible military legal 
actions.

VA treatment records reflect a current diagnosis of 
depression.  The veteran has been seen at the VA for 
psychiatric treatment since 2000.  

An April 2007 VA examiner opined that the veteran's military 
experience and sexual assault were the causes of her PTSD 
with depression.  The examiner stated that the veteran 
received inpatient psychiatric treatment in service and 
outpatient treatment since discharge.  

The veteran was hospitalized for one week for major 
depressive disorder just prior to her discharge from service.  
She has been seen at VA for psychiatric treatment since 2000 
and has a current diagnosis of depression.  An April 2007 VA 
examiner found that the veteran's PTSD with depression is 
related to service.  In light of the objective findings in 
service, and a showing of chronicity or continuity after 
discharge, the Board finds that service connection for 
depression is warranted.  See 38 C.F.R. 38 C.F.R. § 3.303(b).

The Board notes that in a May 2008 administrative decision, 
the RO determined that as a result of willful misconduct, 
depression was not incurred in the line of duty.  

38 U.S.C.A. §§ 105, 1110 provides that no compensation shall 
be paid if the disability resulting from injury or disease in 
service is a result of the veteran's own willful misconduct 
or abuse of alcohol or drugs.  Direct service connection may 
be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301.  Disability pension is 
not payable for any condition due to the veteran's own 
willful misconduct.  Id. 

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences. ( 2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).

In this case, complete service treatment records and service 
personnel records are unavailable for review.  The veteran's 
Form DD 214 shows that the veteran was honorably discharged; 
however, her discharge was noted to be due to misconduct.  
Hospital treatment records dated in June 1998 show that the 
veteran reported that she had stressors secondary to an 
ongoing investigation for fraternization.  The report of 
investigation and findings are not available for review.  

The Board is mindful that, in a case such as this, where 
service treatment records and service personnel records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the U.S. Court of Appeals for Veterans Claims (CAVC 
or Court) declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Based on the veteran's reported stressor related to an 
investigation for fraternization, the RO determined that the 
veteran's depression was due to her fraternization, and thus, 
due to willful misconduct.  

The CAVC has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  Although it appears that an ongoing 
investigation for fraternization was noted to be a stressor 
contributing to the veteran's in-service hospitalization; 
medical evidence of record does not establish that an 
investigation for fraternization or any willful misconduct in 
service is the proximate cause of her current clinical 
depression.    

In the absence of medical evidence which establishes that the 
veteran's current depression is due to willful misconduct in 
service, the Board, resolving the benefit of the doubt in 
favor of the veteran, finds that service connection for 
depression is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7 (2008).   

3.  Right Wrist Disability

The veteran reported during her Board hearing that her right 
wrist pain began in service.  She indicated that she noticed 
wrist pain while using wrenches removing nuts and bolts.  She 
reported that she would take breaks and rub the pain away, 
and then would return to her work.  The Board notes that the 
veteran served as a light wheeled vehicle mechanic.  

A May 2007 VA examination included a review of the claims 
file, but noted that service treatment records were not 
available.  The veteran described pain, cramping, and fatigue 
in the right wrist after use.  A physical examination was 
completed and the veteran was diagnosed with chronic right 
wrist sprain.  The examiner opined, based on the veteran's 
military occupation as a mechanic from 1989 to 1998 and her 
right dominance, that it is at least as likely as not that 
her right wrist condition is related to service.  

The veteran has reported the occurrence of right wrist pain 
in service with use of a wrench.  The veteran can attest to 
factual matters of which she has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to her through her 
senses, she does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Therefore, 
she cannot provide a competent opinion regarding diagnosis 
and causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.  

Although service treatment records are not available; the 
veteran is competent to report the onset of wrist pain in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board, further, finds that the veteran's reports of wrist 
pain in service are consistent with the circumstances of her 
service.  The veteran's Form DD 214 shows that the veteran 
had nine years of service as a light wheeled vehicle 
mechanic.  She reported the onset of pain with use of a 
wrench.  

The veteran has a current diagnosis of chronic right wrist 
sprain.  There is no indication of any post-service injury to 
the right wrist.  Finally, competent medical evidence shows 
that the veteran's current right wrist sprain was incurred in 
service.  A May 2007 VA examiner opined, based on the 
veteran's military occupation as a mechanic from 1989 to 1998 
and her right dominance, that it is at least as likely as not 
that her right wrist condition is related to service.  
Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that service-connection for right wrist 
sprain is warranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.3, 4.7 (2008).   

4.  Back Disability

The veteran reported during her Board hearing that she 
sustained a back injury while stationed in Germany.  She 
reported that she hit her back while replacing something 
underneath the hood of a truck.  She indicated that she was 
taken to a hospital and was bandaged because she was 
bleeding.    

A May 2007 VA examination included a review of the claims 
file.  The veteran reported that she struck her lower back on 
the bumper of a truck in 1991.  A physical examination was 
completed and the veteran was diagnosed with chronic lumbar 
strain.  The examiner opined, based on the veteran's military 
occupation as a mechanic from 1989 to 1998 and activities 
related to the same, that it is at least as likely as not 
that the veteran's back condition is related to her military 
service.

A December 2000 VA general physical examination shows that 
the veteran had mild scoliosis.  

Private treatment records dated from August 2004 to November 
2004 reflect treatment for a rotator cuff strain, neck 
sprain, and muscle spasm, and mid-back and upper back pain.  
August 2004 treatments reports show that the veteran's 
complains were related to manual labor at work.  It was noted 
that the veteran had injured her back and neck doing digging 
and pulling cable at work.  She worked as a signal person for 
a railroad.   

Although service treatment records are not available; the 
veteran is competent to report the occurrence of an injury to 
her back and treatment for such.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Barr v. Nicholson, 
21 Vet. App. 303 (2007).  There is, however, some discrepancy 
in the veteran's reports.  During a May 2003 Board hearing 
she reported that she struck her back under the hood of a 
truck, and during a May 2007 VA examination, she reported 
that she hit her back on the bumper of a truck.  The veteran 
has a current diagnosis of chronic lumbar strain.  Assuming 
that the veteran did sustain a back injury in service as 
reported, evidence of record still fails to establish the 
incurrence of chronic lumbar strain in service.  The injury 
described by the veteran was not a back strain; instead, the 
veteran described a trauma to the back when she hit the hood 
or bumper of a truck, resulting in bleeding.  Post-service 
treatment records do not reflect any complaints, treatment, 
or diagnosis that can be related to a back strain, until the 
veteran's August 2004 work-related back injury.  

A May 2007 VA examiner opined, based on the veteran's 
military occupation as a mechanic and activities related to 
the same, that it is at least as likely as not that the 
veteran's back conditions related to her military service.  
The VA examiner's opinion appears to be based on the fact 
that the veteran served as a mechanic in service, and 
physical activities related to her work as a mechanic.  In 
this particular case, however, medical evidence of record 
shows that the veteran continued to perform work requiring 
manual labor after her separation from service.  A June 2000 
VA mental health note shows that the veteran had been doing 
"very physical work lifting heavy objects, etc.".  The 
veteran had concerns that she might be required to use a jack 
hammer.  As noted above, an August 2004 back injury occurred 
while the veteran was digging and pulling cable at work.

Absent credible evidence of a back strain in service or 
shortly thereafter, the Board finds that the May 2007 VA 
opinion is not probative of the etiology of the veteran's 
back strain in this case, particularly where medical evidence 
reflects a post-service back injury.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (Medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value and does not 
serve to verify the occurrences described.);  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.  The 
credibility and weight to be attached to these opinions is 
within the province of the Board.)  

The veteran has currently diagnosed lumbar strain; however, 
lumbar strain is not shown to have been incurred in service 
and there is credible showing of chronicity or continuity 
after discharge.  Therefore, the Board finds that service 
connection for a back disability is not warranted. 

5.  Headaches

Hospital records dated in June 1998 show that the veteran was 
diagnosed with chronic headaches during a June 1998 
hospitalization.  A June 1998 admission note shows that the 
veteran's past medical history was significant for migraine 
headaches.

VA treatment records show that in December 2000, the veteran 
reported having headaches with lightheadedness lasting 2 
days. 

During an April 2007 VA examination, the veteran reported 
having headaches for the last nine years, since 1992.  She 
reported that headaches were daily at that time, getting 
progressively worse.  The veteran was diagnosed with common 
intractable migraines.  No opinion was rendered with respect 
to the etiology veteran's migraines.

The veteran was seen for complaints of chronic headaches 
shortly before her separation from service.  The veteran has 
reported that her headaches had their onset in service.  VA 
treatment records show that the veteran continues to have 
chronic headaches, diagnosed as migraines.  In light of the 
objective findings in service, and a showing of chronicity or 
continuity after discharge, the Board finds that service 
connection for migraines is warranted.  See 38 C.F.R. 38 
C.F.R. § 3.303(b).  Because the Board has granted service 
connection for headaches on a direct basis, a discussion of 
the provisions pertaining to an undiagnosed illness, or a 
medically unexplained chronic multi-symptom illness within 
the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
not necessary.  

6.  Seizures, Joint Pain, Rash, Eye Disability, and Tinnitus, 
to Include as Due to an Undiagnosed Illness

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms provided that 
such disability (i) became manifest either during active duty 
in the Southwest Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2011, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Effective on March 1, 2002, the term "chronic disability" was 
revised to "qualifying chronic disability," to include (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) defined by a 
cluster of signs or symptoms, or (c) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002); See also 38 U.S.C.A. §§ 1117, 1118 
(West 2002); Veterans Education and Benefits Expansion Act of 
2001, Public Law 107-103, 115 Stat. 976 (2001).

The veteran's DD Form 214 shows that she was awarded the 
Southwest Asia Service Medal with two bronze stars among 
other awards and decorations.  Thus, the Board finds that the 
veteran had active military service in the Southwest Asia 
theater of Operations and is a Persian Gulf War veteran.  See 
38 C.F.R. § 3.317(d). The veteran has claimed that she has 
current disabilities related to service in the Persian Gulf.  
However, as the Board will discuss below, the veteran is not 
shown to have an seizures, joint pain, a rash, an eye 
disability, or ringing in the ears due to an undiagnosed 
illness, or a medically unexplained chronic multi-symptom 
illness within the meaning of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 to warrant the presumption of service 
connection.

Seizures

An admission form and laboratory reports from Lee Hospital 
show that the veteran was admitted to the hospital in 
December 1998.  The diagnostic code was listed as 435.9 
(unspecified transient cerebral ischemias).  A December 2000 
VA treatment report shows that the veteran was worked up for 
seizures in December 1998.  She had a negative EEG and MRI 
per her report, but was treated with Dilantin for three 
months.  VA and private treatment records do not reflect any 
reoccurrence of the transient cerebral ischemias.  The 
veteran stated in her Board hearing that she had not had a 
seizure since December 1998.  

The veteran does not have a currently diagnosed seizure 
disorder.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 
(1997).  In the instant case, there is no current medical 
evidence of seizures.  Further, although the record contains 
evidence of an unspecified transient cerebral ischemias 
within one year of service discharge, in December 1998, no 
examiner has indicated that this is a chronic disorder or 
that the veteran currently has a seizure disorder that is 
related thereto.  The veteran's December 1998 episode is not 
shown by medical evidence to be due to an undiagnosed illness 
related to her Persian Gulf service.  In light of the 
foregoing, the Board finds that service connection for 
seizures is not warranted. 

Joint Pain

A December 2000 VA treatment report shows that the veteran 
reported joint aches.  However, there was no evidence of 
joint inflammation, effusions, or erythema on examination and 
no swelling or deformities were evident.

A May 2007 VA examination of the joints did not identify any 
current disability relating to the joints.  The veteran had 
normal range of motion testing of the hips, knees, ankles, 
shoulders, elbows, and forearms.  As discussed above, the 
veteran did have an identified chronic right wrist sprain.  

Medical evidence of record shows that the veteran does not 
have a current disability related to joint pain; thus, 
service connection is not warranted on a direct basis.  See 
38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 
(1997).  There is no current medical evidence of joint pain 
or any current diagnosis relating to such.  The veteran does 
not have current joint pain shown by medical evidence to be 
due to an undiagnosed illness related to the veteran's 
Persian Gulf service.  Thus, service connection for joint 
pain is not warranted.  

Rash

The veteran claims that she has a current rash related to her 
service in the Persian Gulf War.  VA treatment records dated 
in December 2000 show that the veteran had a rash on the 
face, and dermatographism on the back.  An April 2007 
dermatology examination included a review of the claims file.  
The veteran reported the onset of pruritic hives in 1991 
after coming home from Saudi Arabia.  She reported multiple 
episodes of the rash, with painful eruptions for several 
weeks to months.  The veteran was diagnosed with 
"dermotographic urticaria, more likely than not, not related 
to service" and "recurrent dermatitis, abdomen, not 
specific, more likely than not, not related to service."

Medical evidence of record shows that the veteran has 
currently diagnosed as dermotographic urticaria and recurrent 
dermatitis.  The medical evidence does not attribute the 
veteran's dermotographic urticaria or recurrent dermatitis to 
an undiagnosed illness related to the veteran's Persian Gulf 
service.  The veteran's rash reportedly had its onset in 
1991; however, there is no medical evidence which relates the 
veteran's currently diagnosed dermotographic urticaria and 
recurrent dermatitis to service.  

The veteran is competent to report the occurrence of a rash 
in service.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, she 
cannot provide a competent opinion regarding diagnosis and 
causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  An April 2007 VA examiner 
indicated that dermotographic urticaria and recurrent 
dermatitis were not likely related to service.  In light of 
contemporary medical evidence which indicates that 
dermotographic urticaria and recurrent dermatitis are not 
related to service, the Board finds that service connection 
for a rash is not warranted.  

Eye Disability

The veteran is not shown to have an eye disability that was 
incurred in service.  There is no indication of an eye injury 
in service.  At the time of a June 1998 hospitalization, the 
veteran was noted to be near-sighted, requiring glasses.  

During a Board hearing, the veteran reported that she had 
blurred vision at night.  She stated that she had laser 
surgery in 2000 or 2001 to correct her vision.  She reported 
that she also had blurred vision at night prior to her laser 
surgery.     

An April 2007 VA ophthalmology examination shows that the 
veteran had 20/20 vision, essential emmetropia, vitreal 
floaters without retinal detachment (normal fundus), and 
visual auras consistent with a classic migraine variant.  The 
veteran's eye examination was essentially normal.  A July 
2007 addendum shows that the claims file was reviewed, but no 
military records were available.  The veteran reported no eye 
injuries while on active duty.  She reported having lasik 
(refractive eye surgery) in 2001.  She reported some 
decreased vision at night only.  The examiner found that this 
was consistent with her examination and refraction.  The 
veteran was assessed with essential emmetropia and residual 
astigmatism, correctable by spectacles, status post lasik 
performed after service.  

The veteran does not have a currently diagnosed eye 
disability.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  An April 2007 VA examination 
and July 2007 addendum indicate that the veteran had no 
current ocular abnormalities.  The veteran has normal vision.  
The July 2007 addendum indicates that she has some residual 
astigmatism remaining after her Lasik surgery.  The medical 
evidence does not attribute the veteran's reported 
symptomatology of blurred vision at night to an undiagnosed 
illness related to the veteran's Persian Gulf service.  The 
record contains no competent medical evidence relating the 
veteran's reported symptom of blurred vision at night to a 
disease, injury or event in service.  In light of the 
foregoing, the Board finds that service connection for an eye 
disability is not warranted. 

Tinnitus

During an April 2007 audiology examination the veteran 
reported exposure to noise in service.  She reported having 
tinnitus in one ear, and then in the other, occurring once a 
week.  An audiological examination was completed.  Bilateral 
test results indicated normal hearing.  The examiner stated 
that the veteran had normal hearing and normal DPOAEs; 
therefore, she opined that the veteran's hearing was not 
service-related.  The examiner stated that at that time, 
there were no supporting documents for her claim on tinnitus.  
She stated that the veteran had normal DPOAEs and tinnitus 
that occurred in one ear, once a week, which is unlikely 
related to acoustic trauma from service.  A July 2007 
addendum notes that the claims file was reviewed.  There were 
no records in the claims file regarding tinnitus.  The 
examiner stated that the veteran's report of tinnitus being 
unilateral, periodic, occurring in one ear and then the other 
the next time of occurrence, was not indicative of noise 
induced tinnitus.  The examiner reasoned that with normal 
hearing and normal otoacousitc emissions nine years after 
being discharged from service, it is less likely that the 
veteran's tinnitus is service-related.  

Medical evidence of record shows that the veteran has 
currently diagnosed tinnitus.  Tinnitus has not been 
attributed to an undiagnosed illness related to the veteran's 
Persian Gulf service.  An April 2007 VA examination and July 
2007 addendum shows that tinnitus is not likely noise 
induced, and not likely related to service.  The examiner 
provided reasons and bases for her opinion, stating that 
unilateral, periodic tinnitus is not indicative of noise-
induced tinnitus.  Further, the veteran had normal 
otoacousitc emissions.  Therefore, the Board finds, based on 
the April 2007 and July 2007 VA opinions, that service 
connection for tinnitus is not warranted.    

Undiagnosed Illness 

With respect to the veteran's claims for service connection, 
based on an undiagnosed illness, or a medically unexplained 
chronic multi-symptom illness within the meaning of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board emphasizes, 
that while the veteran is competent to report symptomatology 
which occurred in service, she is not competent to render a 
diagnosis or probative medical opinion.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  

The Board notes that the veteran submitted internet articles 
on Gulf War illnesses and chemical warfare nerve agents; 
however, these articles are not scientific or medical 
reports, nor do the articles address the facts of this 
particular case.  The internet articles cannot be considered 
as competent evidence which addresses the etiology of the 
veteran's claimed disabilities as due to an undiagnosed 
illness.  The Board finds that a generic text, such as the 
one offered, which does not address the facts of this 
particular veteran's case with a sufficient degree of medical 
certainty, does not amount to competent medical evidence of 
causality.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The Board has considered the assertions advanced by the 
veteran in connection with her current claims.  The Board 
acknowledges the veteran's belief that her claimed 
disabilities are related to service.  However, claims for 
service connection for seizures, joint pain, a rash, an eye 
disability, and ringing in the ears turn primarily on the 
medical evidence in this case and the veteran simply is not 
competent in this case to render a probative medical opinion 
on such a matter.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In 
this case, the veteran does not have a have an undiagnosed 
illness or qualifying chronic disability to which her claimed 
symptoms have been attributed.  The veteran is not shown to 
have a current qualifying chronic disability due to 
undiagnosed illness.

C.  Conclusion

Service hospitalization records show that the veteran had a 
psychiatric hospitalization in service, and she was diagnosed 
with chronic headaches at that time.  The veteran continued 
to be seen after her separation for PTSD, depression, and 
migraine headaches.  The veteran reported the incurrence of 
right wrist pain associated with duties as a mechanic in 
service, and the veteran is shown by competent medical 
evidence to have a chronic right wrist sprain etiologically 
related to active service.  Therefore, the Board concludes 
that the evidence supports a finding that the veteran has 
PTSD, depression, right wrist sprain, and migraine headaches 
etiologically related to active service.  

The most probative evidence of record does not establish that 
a current back disability, rash, or tinnitus are incurred or 
aggravated in service.  Objective medical evidence does not 
establish a current disability related to seizures, joint 
pain, or an eye disability.  An undiagnosed illness did not 
manifest within the applicable period following the veteran's 
separation from service.  Finally, competent medical evidence 
does not establish a nexus has been established between the 
veteran's claimed seizures, joint pain, rash, eye disability, 
or tinnitus and her military service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has a back disability, seizures, 
joint pain, a rash, an eye disability, or tinnitus, 
etiologically related to active service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.





ORDER

Service connection for PTSD is granted. 

Service connection for depression is granted

Service connection for chronic right wrist sprain is granted.

Service connection for a back disability is denied.

Service connection for seizures is denied.

Service connection for migraine headaches is granted.

Service connection for joint pain is denied.

Service connection for a rash is denied.

Service connection for an eye disability is denied.

Service connection for tinnitus is denied



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


